Thompson, J.,
dissents and votes to reverse the judgment appealed from and to declare City of Peekskill Traffic Ordinance § 132-41 to be unconstitutional, with the following memorandum: In my opinion, the subject traffic ordinance limiting the use of streets in the Bleloch Park section of the City of Peekskill to commercial vehicles of 27 feet or less in length (with certain exceptions not applicable here) constitutes a deprivation of plaintiffs’ property rights without due process of law in violation of constitutional limitations. The evidence adduced at the trial amply demonstrates that the ordinance effectively deprives the plaintiffs of all reasonable use of the subject property without any corresponding manifestation that it promotes public safety.
In 1973 plaintiff Dorlee Property Corp. (Dorlee) began leasing an 11.8-acre parcel of property improved with a complex of three industrial buildings located in the Town of Cortlandt at the southern boundary of the City of Peekskill. In 1979 Dorlee purchased the subject premises. Since 1973, White Plains Automobile Supply Company (WPA), an automotive-supply business owned and operated by Dorlee’s principals, has leased one of the buildings on the premises and part of another. The third building on the premises has been leased since 1981 to Consolidated Offset, a commercial printer.
The subject property is situated in a district designated "M-1, Light Industrial”. This designation was accomplished by resolution in 1963. The area surrounding the subject property is essentially residential in character and has remained so throughout the period of Dorlee’s possession. Prior to plaintiffs’ possession of the subject property, access to the property was possible directly from Route 9. However, in the 1960’s Route 9 was reconstructed and access from Route 9 to the *732subject parcel was completely severed. Thereafter, the only vehicular access to this property was through the residential streets of Bleloch Park in the City of Peekskill.
The testimony adduced at the trial indicates that Dorlee derives its income exclusively from rental of space at the subject property and owns no other parcel of property from which it derives a regular income. WPA received deliveries of automobile parts from suppliers in the south and midwest. Generally, WPA’s deliveries were made in trucks in the 40- to 45-foot range. Deliveries to Consolidated Offset also were generally in trucks larger than 27 feet in length.
At the trial, plaintiffs further adduced the testimony of two real estate experts who agreed that the best possible use of the subject premises was for industrial purposes and that enforcement of the ordinance would result in a drastic reduction in the property’s utility, value and marketability. The testimony was to the effect that a diminution in market value of $303,000 and in net income of $33,922 would result from enforcement of the ordinance. Income from the property after enforcement of the ordinance would not cover all operating expenses and debt service so that such enforcement would force plaintiffs to operate at a substantial loss.
Since the instant dispute arose, WPA has made an effort to mitigate its damages and continue its operations by consolidating most of its business into a building located in The Bronx. Although its profits were up, at the time of the trial WPA continued to pay $108,000 annually for rental of the virtually unused warehouse at the subject premises. WPA incurred expenses of $110,000 in its move to The Bronx and has lost customers. It also incurred added expenses in transportation costs to service its northern customers.
Enforcement of the ordinance essentially makes impossible WPA’s continued operations at the subject premises. The owner of Consolidated Offset, Dorlee’s other industrial tenant, also testified that enforcement of the ordinance will put him out of business because his company’s current financial status renders moving to a new location impossible.
WPA has conducted its business at the same location for many years without incident. It was not until the summer of 1980 that a problem with the local residents developed. At that time, one of the local residents began parking his car at a strategic point on an access road making impossible the passage of trucks attempting deliveries to the subject premises. Requests to have the car moved were unsuccessful.
*733In response to the complaints of neighboring residents, plaintiffs and representatives of the City of Peekskill and the Town of Cortlandt entered into discussions to consider possible solutions to the truck-traffic problem. Among the proposals considered were improving the existing access routes to accommodate the truck traffic; construction of alternate access routes so that Bleloch Park could be avoided; building access directly onto Route 9; and establishment of a transshipment depot where deliveries to WPA could be removed to smaller trucks. The City of Peekskill and the Town of Cortlandt considered the construction of an alternate route or improvement of existing routes to be too expensive despite plaintiffs’ offer to pay one half of any construction costs. Plaintiffs considered the transshipment depot to be prohibitively expensive.
Thereafter, the City of Peekskill adopted the ordinance in question as a legislative response to its residents’ complaints.
To counterbalance the testimony of plaintiffs’ witnesses demonstrating the severe economic impact of the ordinance upon the plaintiffs, the city offered the testimony of several local residents. In substance, the residents’ testimony was to the effect that the trucks are noisy, emit exhaust fumes which sometimes necessitate the closing of windows when the trucks pass, break tree branches, mount the curbs to execute turns, and cause vibrations. However, the record is devoid of evidence of any health risks or physical dangers associated with the truck traffic in the Bleloch Park neighborhood. None of the witnesses could recall any accidents involving trailer trucks on those streets in the 11 years of WPA’s operation. The Mayor of Peekskill expressed a fear that someone was going to be killed and that the ordinance was passed, inter alia, to protect public safety. Nevertheless, contrary to the majority finding, no evidence was adduced to support the Mayor’s testimony. In fact, Police Department accident, reports for the period 1980 to 1984 reflect only one occurrence involving a trailer truck and that accident involved a truck hitting an overhanging tree branch. Nor is there any evidence in the record that children play in the affected streets or are endangered by the truck traffic. In view of the gap in the offer of proof, I simply cannot agree with the majority that the ordinance, which will in effect deprive the plaintiffs of all beneficial use of the property, was properly declared to be constitutional and valid as to the plaintiffs.
The applicable principles of law are set forth by the majority, i.e., that an ordinance is cloaked with a presumption of *734constitutional validity (see, Lighthouse Shores v Town of Islip, 41 NY2d 7), which presumption is rebuttable by proof beyond a reasonable doubt of the ordinance’s unconstitutionality (see, Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 500). Equally well established, however, is that for an ordinance to be upheld as a proper exercise of a municipality’s police power, the ordinance must reasonably relate to the purpose for which it is enacted. Determination of reasonableness is not governed by any bright-line standard. Nevertheless, an analytical framework has evolved from the decisions in this area and was articulated by the Court of Appeals as follows: "[A] land use regulation * * * is deemed too onerous when it 'renders the property unsuitable for any reasonable income[,] productive or other private use for which it is adapted and thus destroys its economic value, or all but a bare residue of its value’ ” (Spears v Berle, 48 NY2d 254, 262, quoting French Investing Co. v City of New York, 39 NY2d 587, 596).
Applying these principles to the case sub judice, I conclude that plaintiffs have successfully rebutted the presumption of constitutionality of the ordinance and have demonstrated its unreasonableness. The ordinance effectively destroys the economic value of the subject property without any demonstrated benefit to public safety. There is no other route into the premises other than through the streets restricted by the ordinance. The property is best suited for its current use and its market value would be drastically reduced by a lack of truck access. In fact, the evidence adduced at trial demonstrates that the property would be operated at a loss if it could not be effectively utilized for industrial purposes. Moreover, Trial Term’s finding that the impairment of the property’s value resulted from the State’s termination of access from Route 9 is erroneous. Route 9 was rerouted a number of years prior to Dorlee’s acquisition of the premises so that the diminution in value attested to by plaintiffs’ real estate experts is measured by the property’s economic use as of the time of plaintiffs’ possession (cf. Bakery Salvage Corp. v City of Lackawanna, 24 NY2d 643).
The similarity between Peconic Ave. Businessmens’ Assn. v Town of Brookhaven (98 AD2d 772) and the present matter supports a determination of unconstitutionality. While the majority claims that the Peconic Ave. case is distinguishable, I read the evidence adduced a trial in a different light. In the Peconic Ave. case, this court held unconstitutional an ordinance prohibiting trucks over 5,000 pounds from utilizing *735certain streets due to the failure of proof as to any factual justification for such regulation. Relative to its decision, the court noted that the property values were severely depressed by the restrictive ordinance, the alternate route posed dangers to truck drivers and no evidence of the dangers associated with truck traffic through residential neighborhoods was evident in the record.
Similarly, at bar, the evidence of danger to public safety relative to truck traffic is insufficient to justify the ordinance at issue. While the disagreeable quality of truck traffic to local residents in the affected area in unquestionably supported by the record, I cannot share in the majority’s view that conclusions as to the dangers posed by the truck traffic sought to be enjoined may be drawn from the testimony presented.
Unlike the situation presented in Bakery Salvage Corp, v City of Lackawanna (24 NY2d 643, supra), in which the validity of an ordinance restricting to 10,000 pounds the weight of trucks operating on certain residential streets was upheld, in Bleloch Park there are sidewalks and there is no evidence that children play in the streets. Moreover, in the Bakery Salvage case the company challenging the ordinance had purchased property at a modest price before truck access was terminated. However, the purchaser bought the property with full knowledge that access to the Thruway was going to be cut off and thereafter the trucks would have to use unsuitable residential streets (24 NY2d 643, 646, supra). At bar, the property was purchased long after access to Route 9 was terminated and the plaintiffs have operated many years at that site without incident.
In sum, the ordinance is unreasonable because it blocks the only means of entry to plaintiffs’ property to trailer-truck traffic. The record demonstrates that the ordinance merely serves as a private convenience to the residents of Bleloch Park without any corresponding manifestation of public safety. Given the lack of evidence that the ordinance promotes more than public convenience or preference, it unreasonably deprives plaintiffs of their property without due process of law and is, therefore, invalid.